DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, including adding the new limitation "a setting of dry weight…wherein the instruction is either a dietary instruction or an instruction…" to independent Claim 1 as well as the addition of new dependent Claims 22 & 23, have changed the scope of the claimed invention, resulting in a slight modification of the previous prior art rejection, using the same prior art references.
On page 7 of the Remarks section as indicated by the page number at the top corner of each page, Applicant argues that the previous claim objections and 112(b) rejections should be withdrawn due to the amendments made in the currently filed set of claims.  Here, the Examiner notes that these amendments result in some of the objections and 112(b) rejections being withdrawn, with some minor new ones added due to the amendments made.
On pages 8-9, Applicant argues against the previous prior art rejections disclosing the currently amended set of claims.  Specifically, Applicant argues that primary reference Yu, (US 2010/0010428), does not disclose "an estimating device" or “a judging device” as in independent Claim 1.  Applicant argues that the Examiner characterizes the features of Yu including “calculating” to read upon the claim limitation “an estimating device”, and argues that “calculating” is not “estimating”.  Applicant copies cited paragraph [0162] of 
  Then, Applicant argues that Yu does not disclose a “judging device” because it does not disclose judging whether a setting of dry weight should be changed based on the amendments made to the current set of claims.  Here, the Examiner notes that Yu also discloses measuring a “dry weight” of the patient as in paragraph [0207] and then “judging” or calculating based on the dry weight and the wet weight what the UF amount would be and then fitting it to a low UF range, a standard UF range or a high UF range, with corresponding UF prescriptions for each one. However, the Examiner notes that Yu does not explicitly disclose changing the “setting” of the “dry weight” itself based on 
Applicant also argues that Yu does not disclose Claim 2, an “output device”, arguing that “displaying data on a screen” is not the same “as displaying a judgment that was made”.  Here, the Examiner notes that the screen is an output device that shows data that has been compared and calculated and then plotted on trend lines, indicating that some form of judgment has taken place in order to produce these trend lines from a collection of data points.  The Examiner notes again that Applicant has not provided any indication of what "judging" or "judgment" should be interpreted as.  The Examiner maintains that the term "judging" or "judgment" is very broad, and that a screen showing various trend lines of values resulting from calculations performed by the trending module 24 would demonstrate output of judging.  The Examiner finds Applicant's remark here unpersuasive.
On page 11, Applicant also argues against Yu disclosing dependent Claim 20.  The Examiner notes that Claim 20 has been claim mapped to previously in which the judging device adjusts a dialysis time or treatment condition based upon the data collected, (See paragraphs [0163], [0164] & [0167], Yu).  The Examiner notes that the judging device alerts the patient/physician or clinician if the alert threshold for UF is exceeded, which then triggers prescription adjustment, which would read upon a “treatment condition”, (See specifically paragraph [0167], Yu).  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
On page 9, Applicant argues against the rejection of dependent Claim 21, arguing that secondary reference Gerber does not disclose the limitations argued above regarding Claim 1. The Examiner indicates that Claim 1 is still rejected by a combination involving Yu for the reasons stated above so the remarks directed towards Gerber are considered moot.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the patient-specific patient data” on line 13 should be rewritten as “the patient data” to better reflect the other recitations of this limitation throughout the claims.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the acquired patient-specific patient data” on line 18 should be rewritten as “the patient data that are acquired” to better reflect the other recitations of this limitation throughout the claims.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the instructions” on line 3 and 6 should be rewritten as “the instruction” to better reflect the earlier recitation of this limitation in the claims.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the treatment conditions” on lines 3-4 and 4-5 should be rewritten as “the treatment condition” to better reflect the earlier recitation of this limitation in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites the limitation “a doctor”.  It is not clear if this limitation is the same “doctor” as the limitation “a doctor” already recited in Claim 1, or not.  Examiner interprets it to be the same.
Claim 21 recites the limitation “blood purification treatment”.  It is not clear if this limitation is the same limitation as “the hemodialysis blood purification treatment” as earlier in Claim 21, or if this limitation is a different sort of “blood purification treatment”.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (“Yu”, US 2010/0010428), in view of Miller et al., (“Miller”, US 2013/0310726), in further view of Sugioka et al., (“Sugioka”, US 2006/0289342), in further view of Sands et al., (“Sands”, US 2013/0211206).
Claims 1-20 are directed to a hemodialysis blood-purification-treatment support system capable of supporting blood purification treatment, an apparatus or device type invention group.
Regarding Claims 1-20, Yu discloses a blood-purification-treatment support system capable of supporting a blood purification treatment,  (System 10 and Dialysis Machines 104a/b, See Figure 16A, and See paragraph [0159]), the system comprising: 
a storage device that stores patient-specific patient data that are acquired on a plurality of days including at least no-treatment days on which the blood purification treatment is not conducted, (See paragraphs [0159], [0160], [0169] & [0170]; The data of UF removed can be stored on data card or server and the UF or UF error is also calculated on days patient skips therapy); 
an estimating device that compares the patient data for the plurality of days stored in the storage device with one another and estimates a pre-treatment patient state regarding the blood purification treatment, (See paragraphs [0162], [0167] & [0168]; The prescription is adjusted based on alert threshold which is used for the next treatment/therapy); and 
a judging device that judges from the pre-treatment patient state estimated by the estimating device whether or not an instruction provided by a doctor for the blood purification treatment should be changed based upon the patient data collected between treatment days, (See paragraph [0164], [0167], [0219] & [0222]; Prescription is adjusted based on alert threshold for UF deviation/error.  The nephrologist (doctor) also makes an adjustment to the selected daily prescription based on the data of estimated dry weight),
wherein the patient-specific patient data includes a patient’s lifestyle data with the patient’s lifestyle data including at least data regarding contents of meals or an amount of exercise taken by a patient, (See paragraphs [0020] & [0030]; or paragraph [0218]),
wherein the instruction is either a dietary instruction or an instruction changing the blood purification treatment to adjust for the acquired patient-specific patient data, (See paragraph [0222]; The doctor may adjust the prescription, the routine of the prescription, or lower the UF target in the prescription in the blood purification treatment).
Yu does not disclose that the blood-purification-treatment support system and blood purification treatment are also for hemodialysis, or that the patient’s lifestyle data includes medication data for a patient, or that a setting of dry weight should be changed.
Miller discloses a blood-purification-treatment support system and blood purification treatment for hemodialysis.  Additional features of this disclosure are included as part of the overall combination and are claim mapped to in the Additional Disclosures Included section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood-purification-treatment support system of Yu by incorporating that the blood-purification-treatment support system and blood purification treatment are also for hemodialysis as in Miller to allow “the clinician to switch from….hemodialysis…to…peritoneal dialysis” when “used on a machine that could run either treatment on a given day”, (See paragraph [0273], Miller), because “it is desirable to transfer the results of treatment for both home peritoneal dialysis and hemodialysis” and the “results should be accurate, timely and provide the level of detail that clinicians expect from in-clinic therapies” and “it is also desirable for clinicians to modify prescriptions”, (See paragraph [0015], Miller).
Modified Yu does not explicitly disclose that the patient’s lifestyle data includes medication data for a patient.
Sugioka discloses a hemodialysis blood-purification-treatment support system, (See Abstract, Sugioka), that keeps track of a patient’s lifestyle data including medication data for a patient, (See paragraphs [0046] or [0047], Sugioka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis blood-purification-treatment support system of modified Yu by incorporating that the patient’s lifestyle data includes medication data for a patient as in Sugioka in order to account for an external event such as “taking medications or food” which is then registered in terms of “the time and the duration of the occurrence of the external event, which affects the hemodialysis treatment of the patient, [and] are displayed on the screen”, (See paragraph [0047], Sugioka), such that “an analysis [of the hemodialysis treatment] is efficiently and effectively performed of whether [a change] is due to the external event”, (See paragraph [0048], Sugioka).  By doing so, the system can “perform an effective hemodialysis treatment”, (See paragraph [0049], Sugioka).
Modified Yu does not disclose a setting of dry weight that should be changed.
Sands discloses a blood-purification-treatment support system where a setting of dry weight that should be changed based on patient data collected, (See paragraphs [0102], [0103] & [0107], Sands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis blood-purification-treatment support system of modified Yu by incorporating a setting of dry weight that should be changed as in Sands so that the system can infer “from patterns of hypotension reflected in data…that patients under care at one or more treatment centers may require “dry weight” adjustment” and “generates reports and/or immediate alerts directing health care providers of such need for possible adjustment”, (See paragraph [0030], Sands), in order to report “discrepancies in the raw and/or analyzed data…infer and report on possible causes of these discrepancies and…remedy those causes, thereby, providing automated operations support”, (See Abstract, Sands).
Additional Disclosures Included: 
Claim 2:  The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising an output device capable of outputting a result of a judgement made by the judging device, (Trending screens, See Figures 17-21, See paragraph [0172], Yu).  
Claim 3:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient data includes a patient's vital parameter, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight are interpreted as vital parameters).  
Claim 5:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient data includes a patient’s vital parameter or a parameter regarding a sample collected from the patient, (See paragraph [0162] Yu; UF removed/collected is interpreted as a sample collected).  
Claim 6: The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising: a detection device capable of detecting the patient data acquired on the no-treatment days; and a transmitting device capable of transmitting to the storage device the patient data detected by the detection device or the patient data inputted by an operator, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169], [0170] & [0183], Yu).  
Claim 7:  The hemodialysis blood-purification-treatment support system according to Claim 6, wherein the detection device is a home medical device, a health care device, or a wearable terminal, (See paragraphs [0159] & [162], Yu; Instrument 104 generates and stores data for UF – and is interpreted as a home medical or health care device since it is used as part of treating patient’s health).  
Claim 8:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the storage device is included either in a central monitoring device capable of transmitting a signal regarding the hemodialysis blood purification treatment to a blood purification apparatus provided in a medical facility, or in a server capable of transmitting information on the patient to the central monitoring device; and wherein the storage device is capable of storing not only the patient data but also patient data acquired by the blood purification apparatus during the hemodialysis blood purification treatment, (Data Card in Memory of Dialysis Machine 104 or Servers 114/118, See paragraphs [0159], [0162], [0163], Yu).  
Claim 9: The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient data stored in the storage device are displayable in a time course, (See paragraph [0164] & Trending screens 128-138, See Figures 17-21, Yu).  
Claim 10:  The hemodialysis blood-purification-treatment support system according to Claim 2, wherein the patient data include patient's lifestyle data or a patient's vital parameter, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight are interpreted as vital parameters).  
Claim 11:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient's lifestyle data includes a parameter regarding a sample collected from the patient, (See paragraph [0162], Yu; UF removed/collected is interpreted as a sample collected).  
Claim 12:  The hemodialysis blood-purification-treatment support system according to Claim 5, further comprising: a detection device capable of detecting the patient data acquired on the no-treatment days; and a transmitting device capable of transmitting to the storage device the patient data detected by the detection device or the patient data inputted by an operator, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu).  
Claim 13: The hemodialysis blood-purification-treatment support system according to Claim 7, wherein the storage device is included either in a central monitoring device capable of transmitting a signal regarding the hemodialysis blood purification treatment to a blood purification apparatus provided in a medical facility, or in a server capable of transmitting information on the patient to the central monitoring device; and wherein the storage device is capable of storing not only the patient data but also patient data acquired by the blood purification apparatus during the hemodialysis blood purification treatment, (Data Card in Memory of Dialysis Machine 104 or Servers 114/118, See paragraphs [0159], [0162], [0163], Yu).  
Claim 14: The hemodialysis blood-purification-treatment support system according to Claim 8, wherein the patient data stored in the storage device are displayable in a time course, (See paragraph [0164] & Trending screens 128-138, See Figures 17-21, Yu).  
Claim 15: The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising a measuring device that acquires the patient data, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu). 
Claim 16: The hemodialysis blood-purification-treatment support system according to Claim 15, wherein the measuring device measures body weight, amount of water in body, body composition, body measurements, blood pressure, heart rate, pulse rate, blood oxygen levels, body temperature, respiration, or a combination thereof, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight). 
Claim 17: The hemodialysis blood-purification-treatment support system according to Claim 8, further comprising a receiving device at the medical facility that is configured to receive the patient data from a dialysis apparatus provided at a home of a patient, (See paragraph [0152], Yu). 
Claim 18: The hemodialysis blood-purification-treatment support system according to Claim 17, wherein the dialysis apparatus includes an input device that is configured to input the patient data detected by a detection device into the dialysis apparatus, (See paragraph [0153] & [0218], Yu). 
Claim 19:  The hemodialysis blood-purification-treatment support system according to Claim 18, wherein the input device is configured to input the patient data detected by a detection device into the dialysis apparatus, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu). 
Claim 20:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the judging device is configured to make judgements, (See paragraphs [0163], [0164] & [0167], Yu), based upon data collected by a detection device, a measuring device, or both, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu), and the judging device adjusts a dialysis time or a treatment condition based upon the patient data collected, (See paragraphs [0163], [0164] & [0167], Yu).
Claim 22: The hemodialysis blood-purification-treatment support system according to claim 2, wherein the dry weight is the dry weight of the patient, (See paragraph [0207], Yu), and the judging device judges from the dry weight in the pre-treatment patient state whether the hemodialysis blood purification treatment should be reviewed and then the judging device judges if the hemodialysis blood purification treatment should be changed based upon the dry weight, (See paragraphs [0207] & [0222], Yu; and See paragraphs [0046] or [0047], Sugioka).
Claim 23: The hemodialysis blood-purification-treatment support system according to claim 6, wherein the detection device is capable of detecting blood pressure, pulse, body weight, blood sugar level, an amount of urine, urinary protein, (See paragraph [0183], Yu; blood pressure), and the hemodialysis blood-purification- treatment support system further includes an input device that is configured to receive data regarding meal contents, exercise contents, calorie intake, and salt intake, (See paragraph [0218], Yu).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (“Yu”, US 2010/0010428), in view of Miller et al., (“Miller”, US 2013/0310726), in further view of Sugioka et al., (“Sugioka”, US 2006/0289342), in further view of Sands et al., (“Sands”, US 2013/0211206), and in further view of Gerber et al., (“Gerber”, US 2012/0273420).
Claim 21 is directed to a hemodialysis blood-purification-treatment support system, an apparatus or device type invention group.
Regarding Claim 21, modified Yu discloses the hemodialysis blood-purification-treatment support system according to claim 20, wherein the judgements made by the judging device are outputted by an output device as the instructions, (Trending Lines generated by Instrument 104 and Trending Module 24 in System 10 are then outputted/displayed on Display Device 130, See paragraphs [0169], [0170] & [0172], Yu), and wherein the judging device judges treatment conditions prescribed by a doctor, (See paragraphs [0163], [0164] & [0167], Yu).
Modified Yu does not explicitly disclose whether the treatment conditions should be changed, wherein the instructions related to changing the hemodialysis blood purification treatment  including dialysis time, blood flow rate, membrane type, or area, should be changed before conducting blood purification treatment.
Gerber discloses a hemodialysis blood-purification-treatment support system, (See Abstract, Gerber), in which its judging device whether the treatment conditions should be changed, wherein the instructions related to changing the hemodialysis blood purification treatment  including dialysis time, blood flow rate, membrane type, or area, should be changed before conducting blood purification treatment, (See paragraphs [0070] & [0071], Gerber; The treatment conditions measured such as blood flow rate are monitored and then adjusted by a device such as a controller or processor if necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis blood-purification-treatment support system of modified Yu by incorporating whether the treatment conditions should be changed, wherein the instructions related to changing the hemodialysis blood purification treatment  including dialysis time, blood flow rate, membrane type, or area, should be changed before conducting blood purification treatment as in Gerber so that “if the pH or electrolytes are determined to be out of range…an alert…may be issued to notify the patient or a healthcare provider of the situation” or so that “adjustments to the flow of…blood may be made…to adjust the electrolyte concentration or pH in the blood that gets back to the patient”, (See paragraphs [0068] & [0070], Gerber), because “one goal of hemodialysis, ultrafiltration, and the like is to ensure that the patient’s blood pH and electrolyte concentrations are within acceptable ranges”, (See paragraph [0034], Gerber).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779